Order entered November 4, 2014.




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-00524-CV

                         BRIAN CAYCE BERTRAND, Appellant

                                              V.

 JOHN DAVID BERTRAND AND ANDREA GAIL ROBINSON BERTRAND, Appellees

                     On Appeal from the 191st Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-11-15646

                                          ORDER
                      Before Justices FitzGerald, Fillmore, and Stoddart

       In their brief, John David Bertrand and Andrea Gail Robinson Bertrand request that Brian

Cayce Bertrand be sanctioned for filing a frivolous appeal. See TEX. R. APP. P. 45. We DENY

the motion.


                                                    /s/   ROBERT M. FILLMORE
                                                          JUSTICE